Citation Nr: 1340296	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher evaluation for bilateral hearing loss, currently rated as                10 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1984 to April 1988, and from December 1988 to November 1990.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By May 2013 correspondence, the Veteran's attorney clarified that the Veteran has withdrawn his previously outstanding hearing request.  At this time, additional evidence was also submitted to the Board with a waiver of RO original jurisdiction.  

The claims for service connection for scar on tongue with minor deformity, and for speech impediment have been raised by the record, but have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this instance.  By competent and probative statement,        the Board has the Veteran's lay testimony that his condition has worsened since   the last VA Compensation and Pension examination for hearing loss held in            February 2012.  Consequently, a new examination will be directed.                        See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").            

In the interim, updated private and VA outpatient treatment records should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's treatment records for hearing loss from the Columbia, South Carolina, VA Medical Center (VAMC) dated since December 2010, and associate a copy of these records with the claims folder (and/or the electronic "Virtual VA" folder).    

2. Obtain the Veteran's complete treatment records for hearing loss from Midland Hearing Associates, dated since September 2009.  

The audiologist(s) at Midland Hearing Associates should be asked to review the Veteran's February 26, 2008, February 23, 2009, September 3, 2009, and any subsequent audiological test results that he/she conducted and address the following:

(1) Whether he/she is a state-licensed audiologist; (2) whether the speech discrimination results reported were the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.

3.  Thereafter, schedule the Veteran for a VA audiological examination for his bilateral hearing loss.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.   In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Finally, readjudicate the Veteran's claim on appeal.            If the claim is not granted in full, provide the Veteran and his attorney with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

